Title: Warrant for Impressing Supplies for the Convention Army on Its March to Maryland, 26 October 1780
From: Jefferson, Thomas
To: 



Virginia to wit,

Whereas the present invasion of this state by a powerful enemy has rendered it necessary for the safety thereof that the prisoners of war under the convention of Saratoga, be instantly removed, for which purpose great numbers of waggons and quantities of provisions and forage will be wanting. These are therefore to authorize and empower you to impress so many waggons, teams and drivers and so much beef living or slaughtered, bread, meal, flour and forage as by the commanding officer having charge of the said prisoners shall be deemed as necessary for the transportation of baggage and subsistance of the said troops their guards and attendance, giving to the persons, whose property shall be so taken or employed a certificate of the price due to them for such property or the hire thereof, such price being first settled by valuation as by law directed in other cases of impress, of which certificates you are to return a perfect list to the said commanding officer, by him to be forwarded to me, specifying in such list the names of the persons, articles seized, prices and dates. You are moreover authorized and in the first instance required to call on the Continental commissaries and quarter masters at the posts by which the said troops shall pass and also on the commissioners of the provision law in the several counties thro’ which their route lies (if with any convenience it may be done) to furnish any transportation and subsistance for the said troops which may be within their power; and your receipts to such commissioners shall be to them a good voucher for the said troops which may be within their power; and your for what you shall call on them, notwithstanding any former orders we may have given to deliver them otherwise. And all the good citizens of this state, and others civil and military within the same are hereby required to be aiding and assisting to you in the execution  of this warrant. Given under my hand and the seal of the Commonwealth at Richmond this 26th day of octo: 1780.

Tho: Jefferson

